Citation Nr: 1759097	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-16 355	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 2001 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that the Veteran's psychiatric disorder was initially claimed as PTSD; however with the Board has broadened that issue on appeal to include other acquired psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision can be rendered on appeal. 

A.  Acquired Psychiatric Disability

Although the Veteran originally filed a service connection claim for PTSD alone, the record also contains a psychiatric diagnosis of panic disorder without agoraphobia.  See May 2012 VA examination.  Accordingly, as reflected on the title page of this decision, the Board recharacterized the issue on appeal to contemplate the Veteran's psychiatric symptoms, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The Veteran contends that his PTSD had its onset during his military service.  Specifically, the Veteran states that while he was doing maintenance on the flight deck, he slipped and fell.  He stated that he almost slid off the aircraft into the water but that he was able to pull himself back up.  He stated that ever since that incident he has experienced nightmares about the incident and has broken out into cold sweats.  The Veteran's sergeant, A.G., submitted a statement in June 2016 attesting that he sent the Veteran to sick call after the Veteran reported the incident and that the Veteran's behavior changed after the incident. 

In light of the facts above, the Board concludes that a remand is necessary to afford the Veteran a VA examination to determine whether the Veteran has a current acquired psychiatric disorder to include, but not limited to, PTSD, that had its onset due to an event or circumstance during the Veteran's periods of active duty service.  The May 2012 VA examination did not address the etiology of psychiatric disabilities other than PTSD, and based on the re-characterization of the issue in appellate status, the Board finds that such an opinion is necessary to ensure compliance with VA's duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

B.  Sleep Apnea

In a September 2016 letter, the Veteran indicated that he had received treatment for his sleep apnea as recently as August 2016.  These records have not been obtained an associated with the Veteran's claims file.  

The Veteran was afforded a VA sleep apnea examination in May 2012.  The examiner opined that the Veteran's sleep apnea was less likely than not related to his military service, finding that the Veteran's complaints of shortness of breath first noted in-service were not considered a manifestation of either obstructive sleep apnea or upper airway resistance syndrome.  The Board finds the May 2012 VA medical opinion to be inadequate for adjudication purposes.  The examiner noted the Veteran's reports that he was told by his fellow Marines on active duty that he snored excessively and that his wife also states that he snores excessively but does not appear to have considered the Veteran's statements in his opinion, instead merely stating that the sleep apnea was less likely than not caused by in-service complaints of shortness of breath.  As the May 2012 opinion is not adequate, the Veteran should be afforded a new VA examination to determine the nature and etiology of the Veteran's currently diagnosed sleep apnea.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Considering the record, the Board finds that a remand is warranted to obtain updated VA treatment records and a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent outstanding VA medical records.  

2.  After completion of directive #1, the AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's sleep apnea.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated tests and studies must be performed.

After record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current sleep apnea was either incurred in, or is otherwise related to, the Veteran's active duty service.  

A thorough rationale for all opinions expressed must be provided.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

It is requested that the rationale for these opinions specifically address the Veteran's reports that his fellow Marines and his wife told him that he snored excessively, would occasionally gasp at times, and the Veteran's reports that he would be frequently awakened at night by apneic events.  

3.  After completing directive #1, the AOJ should schedule the Veteran for a VA mental disorders examination by a qualified medical professional to determine the nature, extent and etiology of any acquired psychiatric disorder, to include PTSD.  The examiner should identify all acquired psychiatric disorders. 

Based on the record, the examiner should provide responses to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder is related to service.  

If PTSD is diagnosed and attributed to service, the examiner should discuss the stressor(s) that were the basis of this diagnosis.

A thorough rationale for all opinions expressed must be provided.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

It is requested that the rationale for these opinions include some discussion regarding the Veteran's testimony of experiencing nightmares and cold sweats after nearly falling off an aircraft in-service.  

4.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal.  If any benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response. Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




